Exhibit 10.1

REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”)

Phillips Farm Vacant Land

Montgomery, Illinois

 

  1.

PARTIES: INLAND-PHILLIPS, L.L.C., an Illinois limited liability company, as to
Parcels 2, 3 and 4, and INLAND KENDALL, L.L.C., an Illinois limited liability
company, Parcel 1 (“Seller”) agrees to sell and convey to:         JG Properties
or Designee, a(n)                                               (“Purchaser”)
and Purchaser agrees to buy from Seller the Property (as defined in Section 2
below) for the consideration and upon and subject to the terms, provisions, and
conditions hereinafter set forth.

 

  2.

PROPERTY: The real estate per surveyed acre estimated at 317.86 acres, property
identification numbers attached Exhibit A as located within the Counties of Kane
and Kendall, State of Illinois legally described on the Title Commitment to be
provided; together with all improvements, and property attached thereto and made
a part thereof owned by the Seller located in, on, attached to, or used in
connection with the Property; and all privileges and appurtenances pertaining
thereto including any right, title and interest, if any, of Seller in and to
adjacent streets, alleys, or rights-of-way, Seller’s interest in and to any,
licenses, and permits with respect to the Property, improvements, fixtures, and
property attached thereto and made a part thereof owned by the Seller located
in, on, attached to, or used in connection with the real estate; all privileges
and appurtenances pertaining thereto including any right, title and interest, if
any, of Seller in and to adjacent streets, alleys, or rights-of-way; Seller’s
interest in and to any, licenses, and permits with respect to the Property; all
of the above herein collectively called “Property”.

 

  3.

PURCHASE PRICE

 

  A.

        PURCHASE PRICE:                            
$2,200,000.00                            

Payable in U.S. dollars by Purchaser as follows:

 

  B.

EARNEST MONEY: Within three (3) business days after mutual execution of this
Agreement Purchaser shall deposit with Broker a sum equal to Fifty thousand and
00/100 Dollars ($50,000.00) (“Earnest Money”) payable in the form of a cashier’s
check made payable to the order of Inland Real Estate Advisors, Inc. (sometimes
hereinafter called “Broker”), the receipt of which is hereby acknowledged.

 

  C.

BALANCE OF PURCHASE PRICE: The balance of the Purchase Price plus or minus
prorations and closing adjustments, if any, is due at the closing of this
transaction (“Closing”) and must be paid by wire transfer to the bank account of
the Title Company as designated by its closing escrow officer.

 

  D.

INSPECTION PERIOD: Purchaser and its duly authorized representatives shall have
until fourteen (14) days from the Effective Date (the “Inspection Period”) at
reasonable times and upon reasonable notice to Seller, to conduct noninvasive
inspections and studies, to make a physical inspection of the Property, to
examine documents of record encumbering the Property and conduct a phase one
environmental audit and an architectural and engineering evaluation of the
Property, all at Purchaser’s sole expense. Seller shall provide the due
diligence materials to Purchaser within five (5) days of the execution of this
Contract. No invasive inspection may be conducted without the Seller’s express
written consent, not to be unreasonably withheld. Seller shall provide access to
the Property at reasonable times, upon at least 24 hours oral or written notice
from Purchaser. Purchaser shall save, indemnify,

 

Phillips Farm PSA– Montgomery, IL

   1



--------------------------------------------------------------------------------

 

defend and hold harmless Seller from the acts and/or omissions of Purchaser and
its representatives, agents and contractors arising from such inspections, audit
and evaluation except to the extent caused by mere discovery by buyer of
pre-existing conditions at the Property or by the gross negligence or willful
misconduct of Seller. The provisions of this Section G shall survive the
termination of this Contract or Closing. If Purchaser in its sole discretion
elects not to proceed with its purchase of the Property for any reason or no
reason at all, Purchaser shall, on or before the end of the Inspection Period,
serve Seller with written notice of its election to terminate this Contract
(which notice is hereinafter referred to as “Termination Notice”) and Closing
Agent shall return the Earnest Money to Purchasers and thereafter this Contract
shall terminate and be null and void and of no further force and effect, and
neither Purchasers nor Seller shall have any further rights, duties, liabilities
or obligations to the other by reason hereof expect for those matters that
specifically survive such termination. If Purchaser fails to send the
Termination Notice on or before the end of the Inspection Period, this Contract
shall remain in full force and effect and Purchaser shall have no further right
to obtain a refund of the Earnest Money pursuant to the provisions of this
paragraph.

 

  4.

TITLE INSURANCE:Seller will deliver to Purchaser a Preliminary Title Insurance
Commitment (“Commitment”) issued by Chicago Title Insurance Company, the (“Title
Company”), dated within 20 days of the Effective Date and identified as
commitment number 1401-008979801 and subsequent to Closing, will deliver an
Owner’s Policy of title Insurance (“Owner’s Policy”) issued by the Title Company
in the full amount of the Purchase Price, dated as of Closing, insuring
Purchaser’s fee simple title to the Property. Purchaser has reviewed and
accepted the Commitment, has obtained, reviewed and approved copies of all
documents of record and the current Land Lease, hereinafter defined, and has
reviewed and accepted the Survey, defined below and by execution of this
Agreement hereby waives any and all objections to any defects, encumbrances,
liens, encroachments, easements and all other matters disclosed by either the
Commitment or the Survey, with the exception of any mortgage liens and security
interests of any mortgage holder (“Financing Liens”) for which appropriate
releases, payoffs, and/or termination statements will be delivered at Closings.
All matters disclosed by the Commitment and the Survey, other than the Financing
Liens, are herein referred to as the “Permitted Exceptions”. If the Title
company is not able to issue or commit to issue the Owner’s Policy at the
closing because of a defect in, or encumbrance on, title to the Property which
is not included in the Permitted Exceptions, and Purchaser objects to such title
defect or encumbrance, seller shall be entitled to delay the Closing for 10
Business Days, hereinafter defined, for purposes of attempting to clear such
defect or encumbrance from title or procuring title insurance over such defect
or encumbrance; provided however, Seller shall be under no obligation to cure,
release or insure over any such defects or encumbrances. In the event Seller
does not cure or procure title insurance over same within the time provided,
this Agreement will thereupon terminate and all Earnest Money shall be returned
to Purchaser, unless Purchaser waives any such defect or encumbrance and elects
to proceed to Closing without adjustment or setoff.

 

  5.

SURVEY: Seller will provide an ALTA Survey of the Property prepared by Spaceco,
Inc. dated December 22, 2015 identified as Project No. 9012 (“Survey”). By
execution of this Agreement, Purchaser hereby approves the Survey in its
entirety and agrees to accept title to the Property subject to all matters
disclosed on the Survey as provided in Paragraph 4 hereof. Provided that the
issuance thereof does not delay Closing or create any obligations or cost on the
part of Seller, Purchaser, at its cost, may have the Survey updated, certified
to Purchaser and to Purchaser’s lender or upgraded to current ALTA/NSPS survey
standards or inclusive of additional Optional Table A items. Seller shall be
under no obligation to cure, release or insure over any defects or encumbrances
raised by such updated survey or additional Table A items.

 

  6.

CLOSING: The Closing of the sale shall be accomplished by means of a “New York”
style closing and take place at the offices of the Title Company, Nancy Castro,
BP/Escrow Manager,

 

Phillips Farm PSA– Montgomery, IL

   2



--------------------------------------------------------------------------------

 

#10 S. LaSalle Street, Suite 3100, Chicago, Illinois 60603 thirty (30) days
after the Effective Date (“Closing Date”), unless Seller and Purchaser change
such date in writing. A bifurcated closing shall be allowed with the Buyer
closing in the Aurora CTT office, but all funds shall flow through the Chicago
Office of the Title Company.

 

A.

At the Closing, Seller shall deliver to Purchaser, at Seller’s sole cost and
expense, the following:

 

  (1)

Duly executed and acknowledged Special Warranty Deed, conveying title in fee
simple to all of the Property, free and clear of any and all liens,
encumbrances, conditions, easements, assessments, reservations and restrictions,
except for Permitted Exceptions.

 

  (2)

The Survey;

 

  (3)

Internal Revenue Code Affidavit pursuant to Section 1445 stating that Seller is
not a foreign entity within the meaning of the Internal Revenue Code (FIRPTA);

 

  (4)

A Seller’s “GAP” undertaking;

 

  (5)

A Preliminary Title Commitment at Closing and, subsequent to Closing, an Owner’s
Policy of Title Insurance (the “Title Policy”) issued by the Title Company in
the full amount of the Purchase Price, dated as of Closing, insuring Purchaser’s
fee simple title to the Property subject only to the Permitted Title Exceptions
listed on Exhibit “C”, the standard printed exceptions and additional exceptions
contained in the usual form of Owner’s Title Policy (added title insurance fees
for endorsements for zoning, location and any others requested by the Purchaser
of Purchaser’s lender will be paid by Purchaser), Seller shall provide a PIN
endorsement, contiguous endorsement and extended coverage (to be paid by Seller)
;

 

  (6)

State, county and local real estate transfer declarations, to the extent
applicable (the “Transfer Declarations”);

 

  (7)

A signed closing statement setting forth the Total Purchase Price and all debits
and credits to Purchaser and Seller in connection with this sale;

 

  (8)

All other documents customarily required to close this type of transaction as
required by the Title Company;

 

  (9)

Evidence of termination of the existing farm lease at the Property, such
termination to take effect after the harvest of the 2016 soybean crop.

 

  B.

At the Closing, Purchaser shall deliver to Seller, at Purchaser’s sole cost and
expense, the following:

 

  (1)

The balance of the Purchase Price including prorations and adjustments, if any;

 

  (2)

If Purchaser is a corporation or a limited liability company, deliver to Seller:

 

  (a)

Certified resolutions of the board of directors, members or managers (as
applicable) of Purchaser authorizing all the transactions contemplated by this
Agreement;

 

  (b)

An incumbency certificate with respect to those officers, members or managers
(as applicable) of Purchaser executing any documents or instruments in
connection with the transactions contemplated herein;

 

Phillips Farm PSA– Montgomery, IL

   3



--------------------------------------------------------------------------------

  (c)

Certificate of Good Standing for the entity acquiring title from the Secretary
of State or other appropriate governmental office of the State of Illinois;

 

  (d)

A copy of the bylaws or operating agreement (as applicable) certified as
accurate and complete by the secretary, members or manager (applicable) of
Purchaser;

 

  (e)

If the entity acquiring title is a partnership, deliver to Seller a certified
copy of the partnership agreement and all appropriate resolutions, partnership
consents and evidence of authority of said entity; and

 

  (3)

A signed counterpart of the closing statement;

 

  (4)

Signed counterparts of the Transfer Declarations;

 

  (5)

Execute such other and further documents necessary to close this transaction as
required by the Title Company; and

 

  (6)

A Purchaser’s GAP undertaking, if required by the Title Company.

 

  7.

POSSESSION: Possession of the Property shall be delivered to Purchaser at
Closing.

 

  8.

SALES EXPENSES TO BE PAID IN CASH AT OR PRIOR TO CLOSING:

 

  A.

SELLER’S EXPENSES: All costs of releasing and recording any release of mortgage
required by the terms of this Agreement; one-half ( 1⁄2) of any escrow fee
(except any money lender’s escrow fee, which shall be paid by Purchaser); state
and county transfer taxes; real estate brokerage fees pursuant to the written
agreement between Inland Real Estate Advisors, Inc. and Seller; all costs of the
Owner’s Title Policy; Seller’s attorneys’ fees and other expenses stipulated to
be paid by Seller under the provisions of this Agreement.

 

  B.

PURCHASER’S EXPENSES: All recording costs of the Purchaser’s Mortgage, the Deed,
and the collateral documents; the full amount of any money lender’s escrow fee;
expense of ALTA Mortgage Title Policy; one-half ( 1⁄2) of any escrow fee; all
municipal transfer taxes; the cost of any special endorsements (including
extended coverage) or additional insurance required by the Purchaser or
Purchaser’s lender; Purchaser’s real estate brokerage fee if not provided for in
this Agreement; and Purchaser’s attorney’s fee and expenses stipulated to be
paid by Purchaser under other provisions of this Agreement.

 

  9.

PRORATIONS AND ADJUSTMENTS: The following shall be prorated and adjusted between
Seller and Purchaser as of the time of Closing, except as otherwise expressly
provided herein:

 

  A.

Real estate tax proration shall be based upon one hundred five percent (105%)
the most recent ascertainable tax bill, prorated as of 11:59 p.m. on the day
immediately prior to the Closing Date;

 

  B.

Such other items that are customarily prorated in transactions of this nature
shall be ratably prorated as of 11:59 p.m. on the day immediately prior to the
Closing Date.

 

  C.

All prorations shall be final.

 

  D.

All 2016 farm income shall be retained by Seller.

 

  10.

DEFAULT / REMEDIES:

 

Phillips Farm PSA– Montgomery, IL

   4



--------------------------------------------------------------------------------

  A.

Unless otherwise provided for herein, if Purchaser fails to comply with the
terms and conditions hereof, Seller may terminate this Agreement, in which event
the Earnest Money, plus accrued interest, if any, shall be due and payable to
Seller as its sole liquidated damages. Purchaser shall be liable for payment of
the Earnest Money if not previously paid. The parties agree that actual damages
in the event of default are difficult to ascertain and further agree that the
amount set forth as liquidated damages is a reasonable estimate of the damages
to Seller in the event of Purchaser’s default. Such sum is intended to be
liquidated damages, and not a penalty.

Purchaser and Seller hereby agree that in the event Seller notifies Broker that
Purchaser has breached this Agreement by reason of Purchaser’s failure to timely
deposit the Earnest Money or to timely close the transaction or for any other
reason as set forth in this Agreement and that Seller has thereby elected to
declare Purchaser’s Earnest Money forfeited, then Seller shall notify Purchaser
in writing as to the same with a copy of such notice to Broker and Broker shall
immediately disburse the Earnest Money and any accrued interest less Broker’s
actual expenses described above to Seller. Purchaser hereby agrees to indemnify,
save harmless and defend Broker from and against any claims, demand, costs or
damages (including reasonable attorney’s fees) arising from or out of or with
respect to Broker’s complying with such demand by Seller

 

  B.

If Seller defaults, Purchaser shall be entitled to terminate this Agreement and
receive a refund of the Earnest Money which shall be Purchaser’s sole and
exclusive remedy. The parties agree that actual damages in the event of default
are difficult to ascertain and further agree that the amount of the Earnest
Money then on deposit with Broker is a reasonable estimate of the damages to
Purchaser in the event of Seller’s default. Such sum is intended to be
liquidated damages, and not a penalty. Purchaser acknowledges and agrees that
under no circumstances shall Seller be liable for Purchaser’s damages that are
consequential, actual, punitive, speculative or otherwise.

 

  11.

EARNEST MONEY ESCROW: Inland Real Estate Advisors, Inc. will act as Escrow Agent
and will hold in a non-interest bearing account on behalf of the parties any and
all monies, including Earnest Money, received by it directly or through its
agents, employees or its Attorneys until the Property is transferred to
Purchaser or this Agreement is terminated in accordance with its terms.

 

  12.

PERSONAL PROPERTY. Seller shall remove from the Property prior to Closing all
debris and Seller’s personal property not conveyed by bill of sale to Buyer, if
any.

 

  13.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER:

 

  A.

Seller hereby represents and warrants to Purchaser, which representations and
warranties shall be deemed made by Seller to Purchaser also as of the Closing
Date that:

 

  (1)

There are no parties rightfully in possession of any portion of the Property;

 

  (2)

Seller is duly authorized and empowered to sell the Property;

 

  (3)

All obligations of Seller arising from the ownership and operation of the
Property which accrue prior to the Closing Date, have been paid as they became
due or will be paid at or prior to Closing. Except for obligations for which
provisions are herein made for proration or other adjustments at Closing, there
will be no obligations of Seller with respect to the Property outstanding as of
the Closing Date;

 

  (4)

Seller shall not enter into any new leases or service agreements unless that
same is terminable without penalty by the then owner of the Property upon not
more than 30 days’ notice or unless mutually agreed upon by Seller and
Purchaser.

 

Phillips Farm PSA– Montgomery, IL

   5



--------------------------------------------------------------------------------

  (5)

As of the Closing Date there will be no recorded or unrecorded land leases
affecting the Property.

Notwithstanding anything contained in this Agreement to the contrary, all of the
representations, warranties and certifications (the “Representations”) which are
made by Seller and set forth herein or in any of the documents or instruments
required to be delivered by Seller hereunder, shall be subject to the following
conditions and limitations: (i) there shall no liability on the part of Seller
for breaches of Representations of which Purchaser had actual knowledge at
Closing; and (ii) Purchaser shall not have the right to bring any lawsuit or
other legal action against Seller, nor pursue any other remedies against Seller,
as a result of the breach of the Representation of which Purchaser had actual
knowledge at the Closing, but Purchaser’s sole right shall be to terminate this
Agreement in which event, the Earnest Money and all interest accrued thereon
shall be returned to Purchaser.

 

  B.

From the effective date of this Agreement until the Closing Date or earlier
termination of this Agreement, Seller covenants to:

 

  (1)

to advise Purchaser promptly of any litigation, arbitration or administrative
hearing before any governmental body or agency of which Seller is notified,
concerning or affecting the Property which is instituted after the date hereof;
and

 

  (2)

to not take, or omit to take any action that would have the effect of violating
any of the material representations, warranties, covenants, and agreements of
Seller contained in this Agreement;

 

  (3)

that this Agreement when executed and delivered by Purchaser and Seller will
constitute the valid and binding agreement of Seller enforceable against Seller
in accordance with its terms;

 

  (4)

that to Seller’s current, actual knowledge, neither the execution and delivery
of this Agreement nor the consummation of the transaction contemplated hereby
will violate or be in conflict with; (i) any applicable provisions of law; (ii)
any order of any court or government agency having jurisdiction over the Seller;
or (iii) any agreement or instrument to which Seller is a party or which Seller
is bound;

 

  (5)

that there are no actions, suits, claims or other proceedings pending or, to the
best of Seller’s knowledge, contemplated or threatened against Seller that could
affect Seller’s ability to perform its obligations under this Contract.

14.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER:

A. Purchaser represents, warrants and covenants to Seller now and as of the
Closing as follows:

 

  (1)

As further set forth below, Purchaser is purchasing the Property in its “AS IS,
WHERE IS” and “WITH ALL FAULTS” condition with no warranties by Seller as to
merchantability, suitability or fitness for any particular use, it being
understood and agreed that Purchaser is relying solely on its own inspections,
engineering studies and reports, economic and feasibility studies and
examinations of the Property and Purchaser’s own determination of the condition
of the Property;

 

  (2)

Purchaser has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby;

 

Phillips Farm PSA– Montgomery, IL

   6



--------------------------------------------------------------------------------

  (3)

This Agreement when executed and delivered by Purchaser and Seller will
constitute the valid and binding agreement of Purchaser enforceable against
Purchaser in accordance with its terms;

 

  (4)

To Purchaser’s current, actual knowledge, neither the execution and delivery of
this Agreement nor consummation of the transaction contemplated hereby will
violate or be in conflict with; (i) any applicable provisions of law; (ii) any
order of any court or government agency having jurisdiction over the Purchaser;
or (iii) any agreement or instrument to which Purchaser is a party or which
Purchaser is bound;

 

  (5)

There are no actions, suits, claims or other proceedings pending or, to the best
of Purchaser’s knowledge, contemplated or threatened against Purchaser that
could affect Purchaser’s ability to perform its obligations under this contract;

 

  (6)

That if Purchaser or any agent or representative of Purchaser has entered upon
or prior to Closing shall enter upon the Property for inspection thereof, that
he, she or it has done so or shall do so at their sole risk and shall indemnify,
defend and hold Seller harmless from all risk of injury and loss and shall make
any claim therefore solely against their personal liability carrier and that no
such claim shall be made against Seller, any and all such claims against Seller
being barred and any and all subrogation rights of such liability carrier
against Seller hereby being hereby waived;

 

  (7)

That Purchaser shall not conduct, contract for or authorize any agent or
representative of Purchaser to conduct any invasive testing or other procedures
on or in the Property; and

 

  (8)

That Purchaser is a sophisticated and experienced purchaser of properties such
as the Property and has been duly represented by counsel in connection with the
negotiation of this Agreement and that Purchaser has sufficient funds available
to consummate the Closing of the transaction described in this Agreement.

 

  15.

CONDEMNATION: If, prior to the Closing Date, condemnation proceedings are
commenced against any material portion of the Property (except for road
widening), Purchaser may, at its option, terminate this Agreement by written
notice to Seller within ten (10) business days after Purchaser is advised of the
commencement of such condemnation proceedings and the Earnest Money shall be
refunded to Purchaser, or if Purchaser fails to give said notice of termination,
Purchaser shall have the right to proceed to consummate the purchase of the
Property, in which event Purchaser may appear and defend any such condemnation
proceedings, and any award in condemnation shall become the Property of
Purchaser and the Purchase Price shall not be reduced.

 

  16.

AS-IS DELIVERY: Seller has not made and does not and is unwilling to make any
representations or warranties as to the physical or any other condition of the
Property or to any matter affecting or related to the Seller or the Property
whatsoever, express or implied, including but not limited to matters relating to
zoning and environmental compliance, and Purchaser agrees to purchase the
Property on and “AS-IS, WHERE IS” and “WITH ALL FAULTS” basis as of the date of
Closing. IN PARTICULAR, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS
TO, OR CONCERNING (I) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF,
FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT
THEREON, (II) THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, ENCUMBRANCE,
RESERVATION, CONDITION OR OTHERWISE, (III)

 

Phillips Farm PSA– Montgomery, IL

   7



--------------------------------------------------------------------------------

 

THE COMPLIANCE OF THE PROPERTY OR THE OPERATION THEREOF WITH ANY LAWS, RULES,
ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY, INCLUDING WITHOUT
LIMITATION, ZONING REGULATIONS AND ORDINANCES, (IV) ANY AND ALL ENVIRONMENTAL
CONDITIONS WHICH MAY EXIST ON, UNDER OR ADJACENT TO THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE EXISTENCE OR NONEXISTENCE OF “HAZARDOUS SUBSTANCES,”
“HAZARDOUS MATERIALS,” “TOXIC SUBSTANCES,” OR “SOLID WASTE” AS SUCH TERMS ARE
DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY
ACT OF 1980M AS AMENDED BY SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986,
THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, AND ANY OTHER FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE,
CODE, RULE, REGULATION, ORDER OR DECREE REGULATING, RELATING TO OR IMPOSING
LIABILITY OR STANDARDS OF CONDUCT CONCERNING ANY HAZARDOUS, TOXIC OR DANGEROUS
WASTE, SUBSTANCE, CHEMICAL OR MATERIAL NOW OR HEREAFTER IN EFFECT, AND IN THE
REGULATIONS PROMULGATED PURSUANT TO SUCH LAWS, ALL AS AMENDED, AND (V) THE
FINANCIAL EARNING CAPACITY, EXPENSE HISTORY OR THE OPERATION OF THE PROPERTY.
THE CONVEYANCE OF THE PROPERTY IS MADE ON AN “AS-IS/WHERE-IS/WITH ALL FAULTS”
BASIS AND IN ITS PRESENT CONDITION. PURCHASER EXPRESSLY ACKNOWLEDGES, IN
CONSIDERATION OF THE AGREEMENTS OF SELLER HEREIN, THAT SELLER MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED OT, ANY WARRANTY OR CONDITION, HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY. PURCHASER
ACKNOWLEDGES, WARRANTS AND REPRESENTS TO SELLER THAT NO REPRESENTATIONS HAVE
BEEN MADE BY SELLER, ITS AGENTS, BROKERS, OR EMPLOYEES IN ORDER TO INDUCE
PURCHASER TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN
OTHER THAN AS MAY BE EXPRESSLY STATED HEREIN. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, PURCHASER ACKNOWLEDGES, WARRANTS AND REPRESENTS TO SELLER THAT
NEITHER SELLER NOR ANY OF SELLER’S AGENTS, BROKERS OR EMPLOYEES HAVE MADE ANY
REPRESENTATIONS OR STATEMENTS TO PURCHASER CONCERNING THE PROPERTY’S INVESTMENT
POTENTIAL OR RESALE AT ANY FUTURE DATE, AT A PROFIT OR OTHERWISE, NOR HAS SELLER
OR ANY OF SELLER’S AGENTS, BROKERS, OR EMPLOYEES RENDERED ANY ADVICE OR
EXPRESSED ANY OPINION TO PURCHASER REGARDING ANY INCOME TAX CONSEQUENCES OF
OWNERSHIP OF THE PROPERTY.

 

    

SELLER DOES NOT AGREE, REPRESENT OR WARRANT THAT THE PROPERTY WILL BE DELIVERED
IN ANY PARTICULAR PHYSICAL CONDITION, AND SPECIFICALLY DOES NOT AGREE THAT THE
PROPERTY WILL BE DELIVERED AT CLOSING IN THE SAME CONDITION AS ON THE DATE OF
THIS AGREEMENT, NOR DOES SELLER AGREE TO REMOVE REFUSE FROM THE PROPERTY OR TO
MAKE ANY REPAIRS OR IMPROVEMENTS TO THE PROPERTY.

 

    

PURCHASER ACKNOWLEDGES THAT PURCHASER HAD THE OPPORTUNITY TO CONDUCT A DILIGENT
INVESTIGATION OF THE PROPERTY WITH REGARD TO ITS CONDITION, PERMITTED USE AND
SUITABILITY FOR PURCHASER’S INTENDED USE THEREOF, AS WELL AS TO ALL OTHER
FACTORS DEEMED MATERIAL TO PURCHASER. PURCHASER IS NOT RELYING UPON ANY
REPRESENTATIONS OF ANY KIND OR NATURE MADE BY SELLER, OR ANY OF SELLER’S AGENTS,
BROKERS OR EMPLOYEES WITH RESPECT TO THE PROPERTY, AND THAT, IN FACT, NO SUCH
REPRESENTATIONS WERE MADE, EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED HERE.

 

Phillips Farm PSA– Montgomery, IL

   8



--------------------------------------------------------------------------------

    

PURCHASER FURTHER ACKNOWLEDGES ANY AND ALL REPORTS SUPPLIED OR MADE AVAILABLE BY
SELLER, WHETHER WRITTEN OR ORAL, OR IN THE FORM OF MAPS, SURVEYS, PLATS, SOIL
REPORTS, ENGINEERING STUDIES, ENVIRONMENTAL STUDIES, OR OTHER INSPECTION REPORTS
PERTAINING TO THE PROPERTY (“REPORTS”) WERE OBTAINED FROM A VARIETY OF SOURCES
AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF
SUCH INFORMATION AND AMES NO REPRESENTATIONS OR WARRANTIES AS TO THE ACCURACY OR
COMPLETENESS OF SUCH INFORMATION AND THAT SUCH REPORTS WERE DELIVERED TO
PURCHASER ON AN “AS-IS/WHERE-IS/WITH ALL FAULTS” BASIS SOLELY AS A COURTESY TO
PURCHASER AND THAT SELLER HAS NEITHER VERIFIED THE ACCURACY OF ANY STATEMENTS OR
OTHER INFORMATION THEREIN CONTAINED, NOR ANY METHOD USED TO COMPILE THE REPORTS
OR DETERMINED THE QUALIFICATIONS OF THE PERSON(S) PREPARING THE REPORTS AND
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, AS TO THE ACCURACY, COMPLETENESS OR ANY OTHER ASPECT OF THE
REPORTS.

 

    

ANY FACTUAL INFORMATION SUCH AS PROPERTY DIMENSIONS, SQUARE FOOTAGE, OR SKETCHES
SHOWN TO PURCHASER OR SET FORTH HEREIN ARE OR MAY BE APPROXIMATE AND PURCHASER
REPRESENTS TO SELLER THAT IT HAS INSPECTED AND VERIFIED SUCH FACTUAL INFORMATION
PRIOR TO THE EXECUTION OF THIS AGREEMENT. THE SELLER, THE BROKER OR OTHER AGENTS
OF SELLER ASSUME NO LIABILITY FOR ANY INACCURACIES, ERRORS OR OMISSIONS THEREIN
CONTAINED.

 

  17.

BROKER’S COMMISSION: Seller shall cause to be paid a broker’s commission to
Inland Real Estate Advisors, Inc. (“Broker”), CBRE, Inc. and Rooster AG Realty,
Inc. upon and in accordance with the terms and conditions set forth in the
separate listing agreement between Seller and Broker. Seller and Purchaser agree
that all Brokers’ commissions shall be paid simultaneously with, and as a
condition precedent to, any disbursements made at Closing. This paragraph and
disbursement instructions may not be amended or revoked without the prior
written consent of Broker. Each party hereto agrees to indemnify the other party
and all those parties claiming through them from and against any claims by any
other broker other than Inland Real Estate Advisors, Inc. with whom the
indemnifying party may have dealt.

 

  18.

AGENCY DISCLOSURE. The listing broker, Inland Real Estate Advisors, Inc. and its
sales agents (“Listing Company”) represent Seller. The Listing Company owes
duties of trust, loyalty and confidence to Seller only. While the Listing
Company has a duty to treat Purchaser honestly, the Listing Company is Seller’s
auctioneer and is acting on behalf of Seller and not Purchaser. Any cooperating
broker will be recognized as a Purchaser’s agent. BY SIGNING BELOW, PURCHASER
ACKNOWLEDGES PRIOR TIMELY NOTICE BY LISTING COMPANY THAT LISTING COMPANY IS
SELLER’S AUCTIONEER.

 

  19.

CONSULT YOUR ATTORNEY: THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. READ
IT CAREFULLY. NO REPRESENTATION OR RECOMMENDATION IS MADE BY SELLER, BROKER,
THEIR AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS DOCUMENT OR THE TRANSACTION RELATING THERETO. THESE ARE
QUESTIONS FOR YOUR ATTORNEY. CONSULT YOUR ATTORNEY BEFORE SIGNING. NEITHER THE
SELLER NOR THE BROKER CAN GIVE YOU ANY LEGAL ADVICE.

 

  20.

INTENTIONALLY DELETED

 

  21.

NOTICES: See attached Rider 1.

 

Phillips Farm PSA– Montgomery, IL

   9



--------------------------------------------------------------------------------

  22.

COOPERATION IN A TAX DEFERRED EXCHANGE: Purchaser and Seller herein reserve the
right to consummate this transaction as part of a deferred exchange of like kind
property as provided by Section 1031 of the Internal Revenue Code, but in all
events Seller shall receive cash at Closing. Both Purchaser and Seller agree to
cooperate with each other in this regard at or prior to Closing and execute
necessary documents as appropriate provided that the non-exchanging party shall
have no liability in connection with the execution of such exchange
documents. Should there be any additional costs associated with this deferred
exchange they will be borne solely by the party effectuating the
exchange. Seller reserves the right to have all documents relative to the
exchange reviewed and approved by its attorney at Purchaser’s sole cost and
expense which cost and expense shall be reasonable and customary. Purchaser
hereby indemnifies and holds Seller harmless in connection with any matter
concerning or arising out of such exchange or deferred exchange which
indemnification shall survive the Closing.

 

  23.

NO RECORDING: Neither this Agreement nor any type of memorandum thereof shall be
recorded with the office of the Recorder of Deeds or with any other governmental
agency, and any purported recordation or filing hereof by Purchaser shall be
deemed invalid and shall constitute a default on the part of Purchaser.

 

  24.

ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
parties as to the subject matter hereof and supersedes all prior understandings
and agreements. There are no representations, agreements arrangements or
understandings oral or written between the parties, including the Broker,
relating to the subject matter contained in this Agreement that is not fully
expressed or referred to herein.

 

  25.

SUCCESSORS AND ASSIGNS: The provisions of this Agreement shall bind and inure to
the benefit of Purchaser and Purchaser’s heirs, legal representatives,
successors and permitted assigns and shall bind and inure to the benefit of the
Seller and Seller’s heirs, legal representatives, its successors and
assigns. Purchaser may not assign this Agreement without prior written consent
of Seller.

 

  26.

JOINT PURCHASERS: The term “Purchaser” shall be read as “Purchasers” if more
than one person is the Purchaser of the Property, in which case their
obligations shall be joint and several.

 

  27.

FURTHER ASSURANCES: Either party shall execute, acknowledge and deliver to the
other party such instruments and take such other actions, in addition to the
instruments and actions specifically provided for herein at any time and from
time to time after execution of this Agreement whether before or after the
Closing, as such other party may reasonably request in order to effectuate the
provisions of this Agreement or the transaction contemplated herein or to
confirm or perfect any right to be created or transferred hereunder or pursuant
to this transaction, provided that neither party shall be required to incur any
material expense in connection therewith.

 

  28.

SEVERABILITY: If any clause or provision of this Agreement is held to be invalid
or unenforceable by any court of competent jurisdiction as against any person or
under any circumstances, the remainder of this Agreement and the applicability
of any such clause or provision to other persons or circumstances shall not be
affected thereby. All other clauses or provisions of this Agreement, not found
invalid or unenforceable shall be and remain valid and enforceable.

 

  29.

TIME: Time is of the essence of this Agreement.

 

  30.

STRICT COMPLIANCE / WAIVER: Any failure by either party to insist upon strict
performance by the other party of any of the provisions of this Agreement shall
not be deemed a waiver of any of the provisions hereof, irrespective of the
number of violations or breaches that may occur, and

 

Phillips Farm PSA– Montgomery, IL

   10



--------------------------------------------------------------------------------

 

each party, notwithstanding any such failure, shall have the right thereafter to
insist upon strict performance by the other of any and all of the provisions of
this Agreement.

 

  31.

GOVERNING LAW: The provisions of this Agreement and all questions with respect
to the construction and enforcement thereof and the rights and liabilities of
the parties hereto shall be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois.

 

  32.

WAIVER OF JURY TRIAL: EXCEPT AS PROHIBITED BY LAW, THE PARTIES SHALL, AND THEY
HEREBY DO, EXPRESSLY WAIVE TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP CREATED
HEREBY. WITH RESPECT TO ANY MATTER FOR WHICH A JURY TRIAL CANNOT BE WAIVED, THE
PARTIES AGREE NOT TO ASSERT ANY SUCH CLAIM AS A COUNTERCLAIM IN, NOR MOVE TO
CONSOLIDATE SUCH CLAIM WITH, ANY ACTION OR PROCEEDING IN WHICH A JURY TRIAL IS
WAIVED.

 

  33.

ATTORNEYS FEES: A party to this Agreement who is the prevailing party in any
legal proceeding against any other party brought under or with respect to this
Agreement or the transaction contemplated hereby shall be additionally entitled
to recover court costs and reasonable attorneys’ fees from the non-prevailing
party.

 

  34.

GENDER: A reference in this Agreement to any one gender, masculine, feminine or
neuter, includes the other two, and the singular includes the plural, and vice
versa, unless the context requires otherwise.

 

  35.

CERTAIN REFERENCES: The term “herein”, “hereof” or “hereunder” or similar terms
used in this Agreement refer to this entire Agreement and not to the particular
provision in which the term is used. Unless otherwise stated, all references
herein to paragraphs, subparagraphs or other provisions are references to
paragraphs, subparagraphs or other provisions of this Agreement.

 

  36.

CAPTIONS: The captions in this Agreement are for convenience and reference only
and in no way define, limit or describe the scope of this Agreement or the
intent of any provision hereof.

 

  37.

NO ORAL CHANGES: This Agreement cannot be changed or any provision waived
orally. ANY CHANGES OR ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN A
RIDER ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED BY THE PARTIES.

 

  38.

EXHIBITS: All Exhibits described herein and attached hereto are incorporated
herein by this reference for all purposes.

 

  39.

DATE OF PERFORMANCE: If any date for performance hereunder falls on a Saturday,
Sunday or other day which is a holiday under Federal law or under the state law
where the Property is located, the date for such performance shall be the next
succeeding business day.

 

  40.

COUNTERPARTS: This Agreement may be executed in multiple counterparts all of
which when taken together shall constitute one Agreement.

 

  41.

COUNTERPART FACSIMILE EXECUTION: For purposes of executing this Agreement, a
document signed and transmitted by facsimile machine shall be treated as an
original document. The signature of any party thereon shall be considered as an
original signature, and the document transmitted shall be considered to have the
same binding legal effect as an original signature on an original document. At
the request of either party, any facsimile document shall be re-executed by both
parties in original form. No party hereto may raise the use of a facsimile
machine or the fact that any signature was transmitted through the use of a
facsimile machine as

 

Phillips Farm PSA– Montgomery, IL

   11



--------------------------------------------------------------------------------

 

a defense to the enforcement of this Agreement or any amendment executed in
compliance with this paragraph. This paragraph does not supersede the
requirements of Section 21, Notices, of this Agreement.

 

  42.

IRREVOCABLE OFFER: This document constitutes an irrevocable offer to purchase by
Purchaser for three (3) days after delivery to Seller of a copy of this
Agreement executed by Purchaser. Seller may accept this offer at any time prior
to the expiration of such three (3) day period. In the event the offer to
purchase is not accepted by Seller within such three (3) day period, the offer
may be withdrawn by Purchaser upon notice to Seller and Purchaser shall receive
the return of its Earnest Money deposit in its entirety. Such offer to purchase
shall not be deemed accepted by Seller unless and until a copy of this Agreement
has been executed by Seller or Seller’s duly authorized agent. Failure of Seller
to notify Purchase on or before expiration of such three (3) day period that
Seller accepts or rejects this offer shall not constitute acceptance or
rejection by Seller of this offer, but that this offer shall thereafter become
revocable.

 

  43.

LIMITATION ON LIABILITY: Notwithstanding any provision contained in this
contract or any of the documents to be executed by Seller at Closing
(collectively, the “Sale Document”) the representations, warranties,
indemnities, undertakings, covenants and agreements of Seller (collective,
“Seller’s Undertakings”) under the Sales documents shall not constitute personal
obligations of the officers, directors, employees, agents, trustee, partners
(direct or indirect), members (direct or indirect), representatives,
stockholders, or other principals or representatives of Seller, and no personal
liability or personal responsibility of any sort with respect to any of Seller’s
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against any of the officers, directors, employees,
agents, trustees, partners, members, representatives, stockholders or other
principals or representatives of Seller.

Notwithstanding any provision contained in this Agreement or any of the
documents to be executed by Purchaser at Closing (collectively, the “Purchase
Documents”) the representations, warranties, indemnities, undertakings,
covenants and agreements of Purchaser (collectively, “Purchaser’s Undertakings”)
under the Purchase Documents shall not constitute personal obligations of the
officers, directors, employees, agents, trustee, partners (direct or indirect),
members (direct or indirect), representatives, stockholders, or other principals
or representatives of Purchaser, and no personal liability or personal
responsibility of any sort with respect to any of Purchaser’s Undertakings or
any alleged breach thereof is assumed by, or shall at any time be asserted or
enforceable against any of the officers, directors, employees, agents, trustees,
partners, members, representatives, stockholders or other principals or
representatives of Purchaser.

[Signature page follows]

 

Phillips Farm PSA– Montgomery, IL

   12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Real Estate Purchase and Sale Agreement on the dates listed
below, to be effective as of the date signed by the Seller.

 

PURCHASER: JG Properties, Inc., a(n)                                        
                            

          /s/ Scott A. Jessman                                             

  

(Sign Name)

  

 

(Sign Name)

          Scott A. Jessman                                                  

  

(Print Name)

  

 

(Print Name)

PURCHASER’S ADDRESS:    PURCHASER’S PHONE:

          2260 Tanglewood Drive                                             

  

Phone:                                                                 
                    

          Aurora, IL 60506                                        
                

  

Fax:                                          
                                            

 

SOCIAL SECURITY OR TAXPAYER I.D. NUMBER OF
PURCHASER:                                                  DATE PURCHASER SIGNS
THIS AGREEMENT:                                       
                                                                  

PURCHASER’S ATTORNEY:                                       
                                         
                                                 

ATTORNEY’S ADDRESS:    ATTORNEY’S PHONE:

 

  

Phone:                                                 

 

  

Fax:                                                 

SELLER: Inland-Phillips, L.L.C., an Illinois limited liability company

  By:        Inland Land Appreciation Fund II, L.P., a Delaware limited
partnership, its sole member

  By:        Inland Real Estate Investment Corporation, a Delaware corporation,
its general partner

  By:    /s/ Guadalupe Griffin                                        
                                                     

  Name:         Guadalupe Griffin                                        
                                             

  Its:     Sr. Vice President                                        
                                                         

    Inland Kendall, L.L.C., an Illinois limited liability company

  By:        Inland-Phillips, L.L.C., an Illinois limited liability company, its
sole member

  By:        Inland Land Appreciation Fund II, L.P., a Delaware limited
partnership, its sole member

  By:        Inland Real Estate Investment Corporation, a Delaware corporation,
its general partner

      By:            /s/ Guadalupe
Griffin                                                 

Name:           Guadalupe Griffin                                        
            

      Its:             Sr. Vice
President                                                     

 

Real Estate PSA– Montgomery, IL

   13



--------------------------------------------------------------------------------

SELLER’S ADDRESS:   

SELLER’S PHONE:

2901 Butterfield Road

       Phone:  

  630.218.4837

Oak Brook, Illinois 60523

       Fax:  

  630.574.9677                                                         

Attn: Guadalupe Griffin

    Email:  

  griffin@inlandgroup.com                                       

DATE SELLER SIGNS THIS AGREEMENT:      September
23, 2016                                                                       

(Effective Date of Agreement)

SELLER’S ATTORNEY:  David Neboyskey c/o The Inland Real Estate Group, Inc.
                                                     

[Continued below]

 

Real Estate PSA– Montgomery, IL

   14



--------------------------------------------------------------------------------

ATTORNEY’S ADDRESS:   

ATTORNEY’S PHONE:

2901 Butterfield Road

       Phone:  

  630.218.8000 ext. 4760

Oak Brook, Illinois 60523

       Fax:  

  630.218.4900                                                          

Attn: David Neboyskey

    Email:  

  dneboyskey@inlandgroup.com                                       

BROKER:

Inland Real Estate Advisors, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

(630) 990-8400 Phone (630) 990-5350 Fax

 

Real Estate PSA– Montgomery, IL

   15



--------------------------------------------------------------------------------

Exhibit A

PROPERTY IDENTIFICATION NUMBERS (PINs)

03-03-100-031

03-03-200-008

03-03-100-023

03-03-200-009

03-02-100-030

15-34-451-004

15-35-351-006

15-35-351-005

03-02-100-009

03-02-100-029

 

Real Estate PSA– Montgomery, IL

   16